

	

		II

		109th CONGRESS

		1st Session

		S. 2138

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Feingold (for

			 Mr. Corzine, Mr. Lautenberg, Mr.

			 Kennedy, Mr. Durbin,

			 Mr. Kerry, Mrs.

			 Boxer, Mr. Dodd,

			 Ms. Cantwell, Ms. Mikulski, Mr.

			 Obama, and Ms. Stabenow)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit racial profiling.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the End Racial Profiling Act of

			 2005 or ERPA.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings, purposes, and intent.

					Sec. 3. Definitions.

					TITLE I—Prohibition of racial profiling

					Sec. 101. Prohibition.

					Sec. 102. Enforcement.

					TITLE II—Programs to eliminate racial profiling by Federal law

				enforcement agencies

					Sec. 201. Policies to eliminate racial profiling.

					TITLE III—Programs to eliminate racial profiling by State, local,

				and Indian tribal law enforcement agencies

					Sec. 301. Policies required for grants.

					Sec. 302. Administrative complaint procedure or independent

				auditor program required for grants.

					Sec. 303. Involvement of Attorney General.

					Sec. 304. Data collection demonstration project.

					Sec. 305. Best practices development grants.

					Sec. 306. Authorization of appropriations.

					TITLE IV—Data collection

					Sec. 401. Attorney General to issue regulations.

					Sec. 402. Publication of data.

					Sec. 403. Limitations on publication of data.

					TITLE V—Department of Justice regulations and reports on racial

				profiling in the United States

					Sec. 501. Attorney General to issue regulations and

				reports.

					TITLE VI—Miscellaneous provisions

					Sec. 601. Severability.

					Sec. 602. Savings clause.

				

			2.Findings,

			 purposes, and intent

			(a)FindingsCongress

			 finds the following:

				(1)Federal, State,

			 and local law enforcement agents play a vital role in protecting the public

			 from crime and protecting the Nation from terrorism. The vast majority of law

			 enforcement agents nationwide discharge their duties professionally and without

			 bias.

				(2)The use by police

			 officers of race, ethnicity, national origin, or religion in deciding which

			 persons should be subject to traffic stops, stops and frisks, questioning,

			 searches, and seizures is improper.

				(3)In his address to

			 a joint session of Congress on February 27, 2001, President George W. Bush

			 declared that racial profiling is wrong and we will end it in

			 America.. He directed the Attorney General to implement this

			 policy.

				(4)In June 2003, the

			 Department of Justice issued a Policy Guidance regarding racial profiling by

			 Federal law enforcement agencies which stated: Racial profiling in law

			 enforcement is not merely wrong, but also ineffective. Race-based assumptions

			 in law enforcement perpetuate negative racial stereotypes that are harmful to

			 our rich and diverse democracy, and materially impair our efforts to maintain a

			 fair and just society..

				(5)The Department of

			 Justice Guidance is a useful first step, but does not achieve the President's

			 stated goal of ending racial profiling in America, as—

					(A)it does not apply

			 to State and local law enforcement agencies;

					(B)it does not

			 contain a meaningful enforcement mechanism;

					(C)it does not

			 require data collection; and

					(D)it contains an

			 overbroad exception for immigration and national security matters.

					(6)Current efforts

			 by State and local governments to eradicate racial profiling and redress the

			 harms it causes, while also laudable, have been limited in scope and

			 insufficient to address this national problem. Therefore, Federal legislation

			 is needed.

				(7)Statistical

			 evidence from across the country demonstrates that racial profiling is a real

			 and measurable phenomenon.

				(8)As of November

			 15, 2000, the Department of Justice had 14 publicly noticed, ongoing, pattern

			 or practice investigations involving allegations of racial profiling and had

			 filed 5 pattern or practice lawsuits involving allegations of racial profiling,

			 with 4 of those cases resolved through consent decrees.

				(9)A large majority

			 of individuals subjected to stops and other enforcement activities based on

			 race, ethnicity, national origin, or religion are found to be law abiding and

			 therefore racial profiling is not an effective means to uncover criminal

			 activity.

				(10)A 2001

			 Department of Justice report on citizen-police contacts that occurred in 1999,

			 found that, although Blacks and Hispanics were more likely to be stopped and

			 searched, they were less likely to be in possession of contraband. On average,

			 searches and seizures of Black drivers yielded evidence only 8 percent of the

			 time, searches and seizures of Hispanic drivers yielded evidence only 10

			 percent of the time, and searches and seizures of White drivers yielded

			 evidence 17 percent of the time.

				(11)A 2000 General

			 Accounting Office report on the activities of the United States Customs Service

			 during fiscal year 1998 found that—

					(A)Black women who

			 were United States citizens were 9 times more likely than White women who were

			 United States citizens to be x-rayed after being frisked or patted down;

					(B)Black women who

			 were United States citizens were less than half as likely as White women who

			 were United States citizens to be found carrying contraband; and

					(C)in general, the

			 patterns used to select passengers for more intrusive searches resulted in

			 women and minorities being selected at rates that were not consistent with the

			 rates of finding contraband.

					(12)A 2005 report of

			 the Bureau of Justice Statistics of the Department of Justice on citizen-police

			 contacts that occurred in 2002, found that, although Whites, Blacks, and

			 Hispanics were stopped by the police at the same rate—

					(A)Blacks and

			 Hispanics were much more likely to be arrested than Whites;

					(B)Hispanics were

			 much more likely to be ticketed than Blacks or Whites;

					(C)Blacks and

			 Hispanics were much more likely to report the use or threatened use of force by

			 a police officer;

					(D)Blacks and

			 Hispanics were much more likely to be handcuffed than Whites; and

					(E)Blacks and

			 Hispanics were much more likely to have their vehicles searched than

			 Whites.

					(13)In some

			 jurisdictions, local law enforcement practices, such as ticket and arrest

			 quotas and similar management practices, may have the unintended effect of

			 encouraging law enforcement agents to engage in racial profiling.

				(14)Racial profiling

			 harms individuals subjected to it because they experience fear, anxiety,

			 humiliation, anger, resentment, and cynicism when they are unjustifiably

			 treated as criminal suspects. By discouraging individuals from traveling

			 freely, racial profiling impairs both interstate and intrastate

			 commerce.

				(15)Racial profiling

			 damages law enforcement and the criminal justice system as a whole by

			 undermining public confidence and trust in the police, the courts, and the

			 criminal law.

				(16)In the wake of

			 the September 11, 2001, terrorist attacks, many Arabs, Muslims, Central and

			 South Asians, and Sikhs, as well as other immigrants and Americans of foreign

			 descent, were treated with generalized suspicion and subjected to searches and

			 seizures based upon religion and national origin, without trustworthy

			 information linking specific individuals to criminal conduct. Such profiling

			 has failed to produce tangible benefits, yet has created a fear and mistrust of

			 law enforcement agencies in these communities.

				(17)Racial profiling

			 violates the equal protection clause of the fourteenth amendment to the

			 Constitution of the United States. Using race, ethnicity, religion, or national

			 origin as a proxy for criminal suspicion violates the constitutional

			 requirement that police and other government officials accord to all citizens

			 the equal protection of the law. Batson v. Kentucky, 476 U.S. 79 (1986);

			 Palmore v. Sidoti, 466 U.S. 429 (1984).

				(18)Racial profiling

			 is not adequately addressed through suppression motions in criminal cases for 2

			 reasons. First, the Supreme Court held, in Whren v. United States, 517 U.S. 806

			 (1996), that the racially discriminatory motive of a police officer in making

			 an otherwise valid traffic stop does not warrant the suppression of evidence

			 under the fourth amendment to the Constitution of the United States. Second,

			 since most stops do not result in the discovery of contraband, there is no

			 criminal prosecution and no evidence to suppress.

				(19)A comprehensive

			 national solution is needed to address racial profiling at the Federal, State,

			 and local levels. Federal support is needed to combat racial profiling through

			 specialized training of law enforcement agents, improved management systems,

			 and the acquisition of technology such as in-car video cameras.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to enforce the

			 constitutional right to equal protection of the laws, pursuant to the fifth

			 amendment and section 5 of the fourteenth amendment to the Constitution of the

			 United States;

				(2)to enforce the

			 constitutional right to protection against unreasonable searches and seizures,

			 pursuant to the fourteenth amendment to the Constitution of the United

			 States;

				(3)to enforce the

			 constitutional right to interstate travel, pursuant to section 2 of article IV

			 of the Constitution of the United States; and

				(4)to regulate

			 interstate commerce, pursuant to clause 3 of section 8 of article I of the

			 Constitution of the United States.

				(c)IntentThis

			 Act is not intended to and should not impede the ability of Federal, State, and

			 local law enforcement to protect the country and its people from any threat, be

			 it foreign or domestic.

			3.DefinitionsIn this Act:

			(1)Covered

			 programThe term covered program means any program

			 or activity funded in whole or in part with funds made available under—

				(A)the Edward Byrne

			 Memorial State and Local Law Enforcement Assistance Program (part E of title I

			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et

			 seq.));

				(B)the Edward Byrne

			 Memorial Justice Assistance Grant Program, as described in appropriations Acts;

			 and

				(C)the Cops

			 on the Beat program under part Q of title I of the Omnibus Crime

			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), but not

			 including any program, project, or other activity specified in section

			 1701(d)(8) of that Act (42 U.S.C. 3796dd(d)(8)).

				(2)Governmental

			 bodyThe term governmental body means any

			 department, agency, special purpose district, or other instrumentality of

			 Federal, State, local, or Indian tribal government.

			(3)Indian

			 tribeThe term Indian tribe has the same meaning as

			 in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974

			 (42 U.S.C. 5603)).

			(4)Law enforcement

			 agencyThe term law enforcement agency means any

			 Federal, State, local, or Indian tribal public agency engaged in the

			 prevention, detection, or investigation of violations of criminal, immigration,

			 or customs laws.

			(5)Law enforcement

			 agentThe term law enforcement agent means any

			 Federal, State, local, or Indian tribal official responsible for enforcing

			 criminal, immigration, or customs laws, including police officers and other

			 agents of a law enforcement agency.

			(6)Racial

			 profilingThe term racial profiling means the

			 practice of a law enforcement agent or agency relying, to any degree, on race,

			 ethnicity, national origin, or religion in selecting which individual to

			 subject to routine or spontaneous investigatory activities or in deciding upon

			 the scope and substance of law enforcement activity following the initial

			 investigatory procedure, except when there is trustworthy information, relevant

			 to the locality and timeframe, that links a person of a particular race,

			 ethnicity, national origin, or religion to an identified criminal incident or

			 scheme.

			(7)Routine or

			 spontaneous investigatory activitiesThe term routine or

			 spontaneous investigatory activities means the following activities by a

			 law enforcement agent:

				(A)Interviews.

				(B)Traffic

			 stops.

				(C)Pedestrian

			 stops.

				(D)Frisks and other

			 types of body searches.

				(E)Consensual or

			 nonconsensual searches of the persons or possessions (including vehicles) of

			 motorists or pedestrians.

				(F)Inspections and

			 interviews of entrants into the United States that are more extensive than

			 those customarily carried out.

				(G)Immigration

			 related workplace investigations.

				(H)Such other types

			 of law enforcement encounters compiled by the Federal Bureau of Investigation

			 and the Justice Departments Bureau of Justice Statistics.

				(8)Reasonable

			 requestThe term reasonable request means all

			 requests for information, except for those that—

				(A)are immaterial to

			 the investigation;

				(B)would result in

			 the unnecessary exposure of personal information; or

				(C)would place a

			 severe burden on the resources of the law enforcement agency given its

			 size.

				(9)Unit of local

			 governmentThe term unit of local government

			 means—

				(A)any city, county,

			 township, town, borough, parish, village, or other general purpose political

			 subdivision of a State;

				(B)any law

			 enforcement district or judicial enforcement district that—

					(i)is

			 established under applicable State law; and

					(ii)has the

			 authority to, in a manner independent of other State entities, establish a

			 budget and impose taxes;

					(C)any Indian tribe

			 that performs law enforcement functions, as determined by the Secretary of the

			 Interior; or

				(D)for the purposes

			 of assistance eligibility, any agency of the government of the District of

			 Columbia or the Federal Government that performs law enforcement functions in

			 and for—

					(i)the

			 District of Columbia; or

					(ii)any Trust

			 Territory of the United States.

					IProhibition of

			 racial profiling

			101.ProhibitionNo law enforcement agent or law enforcement

			 agency shall engage in racial profiling.

			102.Enforcement

				(a)RemedyThe

			 United States, or an individual injured by racial profiling, may enforce this

			 title in a civil action for declaratory or injunctive relief, filed either in a

			 State court of general jurisdiction or in a district court of the United

			 States.

				(b)PartiesIn

			 any action brought under this title, relief may be obtained against—

					(1)any governmental

			 body that employed any law enforcement agent who engaged in racial

			 profiling;

					(2)any agent of such

			 body who engaged in racial profiling; and

					(3)any person with

			 supervisory authority over such agent.

					(c)Nature of

			 proofProof that the routine or spontaneous investigatory

			 activities of law enforcement agents in a jurisdiction have had a disparate

			 impact on racial, ethnic, or religious minorities shall constitute prima facie

			 evidence of a violation of this title.

				(d)Attorney's

			 feesIn any action or proceeding to enforce this title against

			 any governmental unit, the court may allow a prevailing plaintiff, other than

			 the United States, reasonable attorney's fees as part of the costs, and may

			 include expert fees as part of the attorney's fee.

				IIPrograms to

			 eliminate racial profiling by Federal law enforcement agencies

			201.Policies to

			 eliminate racial profiling

				(a)In

			 generalFederal law enforcement agencies shall—

					(1)maintain adequate

			 policies and procedures designed to eliminate racial profiling; and

					(2)cease existing

			 practices that permit racial profiling.

					(b)PoliciesThe

			 policies and procedures described in subsection (a)(1) shall include—

					(1)a prohibition on

			 racial profiling;

					(2)training on

			 racial profiling issues as part of Federal law enforcement training;

					(3)the collection of

			 data in accordance with the regulations issued by the Attorney General under

			 section 401;

					(4)procedures for

			 receiving, investigating, and responding meaningfully to complaints alleging

			 racial profiling by law enforcement agents;

					(5)policies

			 requiring that appropriate action be taken when law enforcement agents are

			 determined to have engaged in racial profiling; and

					(6)such other

			 policies or procedures that the Attorney General deems necessary to eliminate

			 racial profiling.

					IIIPrograms to

			 eliminate racial profiling by state, local, and indian tribal law enforcement

			 agencies

			301.Policies

			 required for grants

				(a)In

			 generalAn application by a State, a unit of local government, or

			 a State, local, or Indian tribal law enforcement agency for funding under a

			 covered program shall include a certification that such State, unit of local

			 government, or law enforcement agency, and any law enforcement agency to which

			 it will distribute funds—

					(1)maintains

			 adequate policies and procedures designed to eliminate racial profiling;

			 and

					(2)does not engage

			 in any existing practices that permit racial profiling.

					(b)PoliciesThe

			 policies and procedures described in subsection (a)(1) shall include—

					(1)a prohibition on

			 racial profiling;

					(2)training on

			 racial profiling issues as part of law enforcement training;

					(3)the collection of

			 data in accordance with the regulations issued by the Attorney General under

			 section 401;

					(4)procedures for

			 receiving, investigating, and responding meaningfully to complaints alleging

			 racial profiling by law enforcement agents, including procedures that allow a

			 complaint to be made through any of the methods described in section

			 302(b)(2);

					(5)mechanisms for

			 providing information to the public relating to the administrative complaint

			 procedure or independent auditor program established under section 302;

					(6)policies

			 requiring that appropriate action be taken when law enforcement agents are

			 determined to have engaged in racial profiling; and

					(7)such other

			 policies or procedures that the Attorney General deems necessary to eliminate

			 racial profiling.

					(c)Effective

			 dateThis section shall take effect 12 months after the date of

			 enactment of this Act.

				302.Administrative

			 complaint procedure or independent auditor program required for grants

				(a)Establishment

			 of administrative complaint procedure or independent auditor

			 programAn application by a State or unit of local government for

			 funding under a covered program shall include a certification that the

			 applicant has established and is maintaining, for each law enforcement agency

			 of the applicant, either—

					(1)an administrative

			 complaint procedure that meets the requirements of subsection (b); or

					(2)an independent

			 auditor program that meets the requirements of subsection (c).

					(b)Requirements

			 for administrative complaint procedureTo meet the requirements

			 of this subsection, an administrative complaint procedure shall—

					(1)allow any person

			 who believes there has been a violation of section 101 to file a

			 complaint;

					(2)allow a complaint

			 to be made—

						(A)in writing or

			 orally;

						(B)in person or by

			 mail, telephone, facsimile, or electronic mail; and

						(C)anonymously or

			 through a third party;

						(3)require that the

			 complaint be investigated and heard by an independent review board that—

						(A)is located

			 outside of any law enforcement agency or the law office of the State or unit of

			 local government;

						(B)includes, as at

			 least a majority of its members, individuals who are not employees of the State

			 or unit of local government;

						(C)does not include

			 as a member any individual who is then serving as a law enforcement

			 agent;

						(D)possesses the

			 power to request all relevant information from a law enforcement agency;

			 and

						(E)possesses staff

			 and resources sufficient to perform the duties assigned to the independent

			 review board under this subsection;

						(4)provide that the

			 law enforcement agency shall comply with all reasonable requests for

			 information in a timely manner;

					(5)require the

			 review board to inform the Attorney General when a law enforcement agency fails

			 to comply with a request for information under this subsection;

					(6)provide that a

			 hearing be held, on the record, at the request of the complainant;

					(7)provide for an

			 appropriate remedy, and publication of the results of the inquiry by the review

			 board, if the review board determines that a violation of section 101 has

			 occurred;

					(8)provide that the

			 review board shall dismiss the complaint and publish the results of the inquiry

			 by the review board, if the review board determines that no violation has

			 occurred;

					(9)provide that the

			 review board shall make a final determination with respect to a complaint in a

			 reasonably timely manner;

					(10)provide that a

			 record of all complaints and proceedings be sent to the Civil Rights Division

			 and the Bureau of Justice Statistics of the Department of Justice;

					(11)provide that no

			 published information shall reveal the identity of the law enforcement officer,

			 the complainant, or any other individual who is involved in a detention;

			 and

					(12)otherwise

			 operate in a manner consistent with regulations promulgated by the Attorney

			 General under section 303.

					(c)Requirements

			 for independent auditor programTo meet the requirements of this

			 subsection, an independent auditor program shall—

					(1)provide for the

			 appointment of an independent auditor who is not a sworn officer or employee of

			 a law enforcement agency;

					(2)provide that the

			 independent auditor be given staff and resources sufficient to perform the

			 duties of the independent auditor program under this section;

					(3)provide that the

			 independent auditor be given full access to all relevant documents and data of

			 a law enforcement agency;

					(4)require the

			 independent auditor to inform the Attorney General when a law enforcement

			 agency fails to comply with a request for information under this

			 subsection;

					(5)require the

			 independent auditor to issue a public report each year that—

						(A)addresses the

			 efforts of each law enforcement agency of the State or unit of local government

			 to combat racial profiling; and

						(B)recommends any

			 necessary changes to the policies and procedures of any law enforcement

			 agency;

						(6)require that each

			 law enforcement agency issue a public response to each report issued by the

			 auditor under paragraph (5);

					(7)provide that the

			 independent auditor, upon determining that a law enforcement agency is not in

			 compliance with this Act, shall forward the public report directly to the

			 Attorney General;

					(8)provide that the

			 independent auditor shall engage in community outreach on racial profiling

			 issues; and

					(9)otherwise operate

			 in a manner consistent with regulations promulgated by the Attorney General

			 under section 303.

					(d)Local use of

			 state complaint procedure or independent auditor program

					(1)In

			 generalA State shall permit a unit of local government within

			 its borders to use the administrative complaint procedure or independent

			 auditor program it establishes under this section.

					(2)Effect of

			 useA unit of local government shall be deemed to have

			 established and maintained an administrative complaint procedure or independent

			 auditor program for purposes of this section if the unit of local government

			 uses the administrative complaint procedure or independent auditor program of

			 either the State in which it is located, or another unit of local government in

			 the State in which it is located.

					(e)Effective

			 dateThis section shall go into effect 12 months after the date

			 of enactment of this Act.

				303.Involvement of

			 Attorney General

				(a)Regulations

					(1)In

			 generalNot later than 6 months after the date of enactment of

			 this Act and in consultation with stakeholders, including Federal, State, and

			 local law enforcement agencies and community, professional, research, and civil

			 rights organizations, the Attorney General shall issue regulations for the

			 operation of the administrative complaint procedures and independent auditor

			 programs required under subsections (b) and (c) of section 302.

					(2)GuidelinesThe

			 regulations issued under paragraph (1) shall contain guidelines that ensure the

			 fairness, effectiveness, and independence of the administrative complaint

			 procedures and independent auditor programs.

					(b)NoncomplianceIf the Attorney General determines that the

			 recipient of any covered grant is not in compliance with the requirements of

			 section 301 or 302 or the regulations issued under subsection (a), the Attorney

			 General shall withhold, in whole or in part, funds for 1 or more covered

			 grants, until the grantee establishes compliance.

				(c)Private

			 partiesThe Attorney General

			 shall provide notice and an opportunity for private parties to present evidence

			 to the Attorney General that a grantee is not in compliance with the

			 requirements of this title.

				304.Data

			 collection demonstration project

				(a)In

			 generalThe Attorney General shall, through competitive grants or

			 contracts, carry out a 2-year demonstration project for the purpose of

			 developing and implementing data collection on hit rates for stops and

			 searches. The data shall be disaggregated by race, ethnicity, national origin,

			 and religion.

				(b)Competitive

			 awardsThe Attorney General shall provide not more than 5 grants

			 or contracts to police departments that—

					(1)are not already

			 collecting data voluntarily or otherwise; and

					(2)serve communities

			 where there is a significant concentration of racial or ethnic

			 minorities.

					(c)Required

			 ActivitiesActivities carried out under subsection (b) shall

			 include—

					(1)developing a data

			 collection tool;

					(2)training of law

			 enforcement personnel on data collection;

					(3)collecting data

			 on hit rates for stops and searches; and

					(4)reporting the

			 compiled data to the Attorney General.

					(d)EvaluationNot

			 later than 3 years after the date of enactment of this Act, the Attorney

			 General shall enter into a contract with an institution of higher education to

			 analyze the data collected by each of the 5 sites funded under this

			 section.

				(e)Authorization

			 of AppropriationsThere are authorized to be appropriated to

			 carry out activities under this section—

					(1)$5,000,000, over

			 a 2-year period for a demonstration project on 5 sites; and

					(2)$500,000 to carry

			 out the evaluation in subsection (d).

					305.Best practices

			 development grants

				(a)Grant

			 authorizationThe Attorney General, through the Bureau of Justice

			 Assistance, may make grants to States, law enforcement agencies, and units of

			 local government to develop and implement best practice devices and systems to

			 eliminate racial profiling.

				(b)Use of

			 fundsThe funds provided under subsection (a) may be used

			 for—

					(1)the development

			 and implementation of training to prevent racial profiling and to encourage

			 more respectful interaction with the public;

					(2)the acquisition

			 and use of technology to facilitate the collection of data regarding routine

			 investigatory activities sufficient to permit an analysis of these activities

			 by race, ethnicity, national origin, and religion;

					(3)the analysis of

			 data collected by law enforcement agencies to determine whether the data

			 indicate the existence of racial profiling;

					(4)the acquisition

			 and use of technology to verify the accuracy of data collection, including

			 in-car video cameras and portable computer systems;

					(5)the development

			 and acquisition of early warning systems and other feedback systems that help

			 identify officers or units of officers engaged in, or at risk of engaging in,

			 racial profiling or other misconduct, including the technology to support such

			 systems;

					(6)the establishment

			 or improvement of systems and procedures for receiving, investigating, and

			 responding meaningfully to complaints alleging racial, ethnic, or religious

			 bias by law enforcement agents;

					(7)the establishment

			 or improvement of management systems to ensure that supervisors are held

			 accountable for the conduct of their subordinates; and

					(8)the establishment

			 and maintenance of an administrative complaint procedure or independent auditor

			 program under section 302.

					(c)Equitable

			 distributionThe Attorney General shall ensure that grants under

			 this section are awarded in a manner that reserves an equitable share of

			 funding for small and rural law enforcement agencies.

				(d)ApplicationEach

			 State, local law enforcement agency, or unit of local government desiring a

			 grant under this section shall submit an application to the Attorney General at

			 such time, in such manner, and accompanied by such information as the Attorney

			 General may reasonably require.

				306.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			IVData

			 collection

			401.Attorney

			 General to issue regulations

				(a)RegulationsNot

			 later than 6 months after the enactment of this Act, the Attorney General, in

			 consultation with stakeholders, including Federal, State, and local law

			 enforcement agencies and community, professional, research, and civil rights

			 organizations, shall issue regulations for the collection and compilation of

			 data under sections 201 and 301.

				(b)RequirementsThe

			 regulations issued under subsection (a) shall—

					(1)provide for the

			 collection of data on all routine or spontaneous investigatory

			 activities;

					(2)provide that the

			 data collected shall—

						(A)be collected by

			 race, ethnicity, national origin, gender, and religion, as perceived by the law

			 enforcement officer;

						(B)include the date,

			 time, and location of the investigatory activities; and

						(C)include detail

			 sufficient to permit an analysis of whether a law enforcement agency is

			 engaging in racial profiling;

						(3)provide that a

			 standardized form shall be made available to law enforcement agencies for the

			 submission of collected data to the Department of Justice;

					(4)provide that law

			 enforcement agencies shall compile data on the standardized form created under

			 paragraph (3), and submit the form to the Civil Rights Division and the Bureau

			 of Justice Statistics of the Department of Justice;

					(5)provide that law

			 enforcement agencies shall maintain all data collected under this Act for not

			 less than 4 years;

					(6)include

			 guidelines for setting comparative benchmarks, consistent with best practices,

			 against which collected data shall be measured; and

					(7)provide that the

			 Bureau of Justice Statistics shall—

						(A)analyze the data

			 for any statistically significant disparities, including—

							(i)disparities in

			 the percentage of drivers or pedestrians stopped relative to the proportion of

			 the population passing through the neighborhood;

							(ii)disparities in

			 the percentage of false stops relative to the percentage of drivers or

			 pedestrians stopped; and

							(iii)disparities in

			 the frequency of searches performed on minority drivers and the frequency of

			 searches performed on non-minority drivers; and

							(B)not later than 3

			 years after the date of enactment of this Act, and annually thereafter, prepare

			 a report regarding the findings of the analysis conducted under subparagraph

			 (A) and provide the report to Congress and make the report available to the

			 public, including on a website of the Department of Justice.

						402.Publication of

			 dataThe Bureau of Justice

			 Statistics shall provide to Congress and make available to the public, together

			 with each annual report described in section 401, the data collected pursuant

			 to this Act.

			403.Limitations on

			 publication of dataThe name

			 or identifying information of a law enforcement officer, complainant, or any

			 other individual involved in any activity for which data is collected and

			 compiled under this Act shall not be—

				(1)released to the

			 public;

				(2)disclosed to any

			 person, except for such disclosures as are necessary to comply with this

			 Act;

				(3)subject to

			 disclosure under section 552 of title 5, United States Code (commonly know as

			 the Freedom of Information Act).

				VDepartment of

			 Justice regulations and reports on racial profiling in the United

			 States

			501.Attorney

			 General to issue regulations and reports

				(a)RegulationsIn

			 addition to the regulations required under sections 303 and 401, the Attorney

			 General shall issue such other regulations as the Attorney General determines

			 are necessary to implement this Act.

				(b)Reports

					(1)In

			 generalNot later than 2 years after the date of enactment of

			 this Act, and each year thereafter, the Attorney General shall submit to

			 Congress a report on racial profiling by law enforcement agencies.

					(2)ScopeEach

			 report submitted under paragraph (1) shall include—

						(A)a summary of data

			 collected under sections 201(b)(3) and 301(b)(1)(C) and from any other reliable

			 source of information regarding racial profiling in the United States;

						(B)a discussion of

			 the findings in the most recent report prepared by the Bureau of Justice

			 Statistics under section 401(a)(8);

						(C)the status of the

			 adoption and implementation of policies and procedures by Federal law

			 enforcement agencies under section 201;

						(D)the status of the

			 adoption and implementation of policies and procedures by State and local law

			 enforcement agencies under sections 301 and 302; and

						(E)a description of

			 any other policies and procedures that the Attorney General believes would

			 facilitate the elimination of racial profiling.

						VIMiscellaneous

			 provisions

			601.SeverabilityIf any provision of this Act or the

			 application of such provision to any person or circumstance is held to be

			 unconstitutional, the remainder of this Act and the application of the

			 provisions of this Act to any person or circumstance shall not be affected

			 thereby.

			602.Savings

			 clauseNothing in this Act

			 shall be construed to limit legal or administrative remedies under section 1979

			 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401

			 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141),

			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3701 et

			 seq.), and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et

			 seq.).

			

